PD-0865&0866-15

                                     no. F-W5(p5G?&
GABRIEL EDUARDO RAMIREZ                                  IN THE TEXAS COURT


VS.                                                      OF CRIMINAL APPEALS ,_
                                                                            rteCtiVED IN
THE STATE OF TEXAS                                       AT AUSTINC0URT 0F CRIMINAL APPEALS
         SEEKING DISCRETIONARY REVIEW FROM ADECISION ByWe1** 201b
      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS AT DALLAS
                 IN CAUSE NOS. 05-14-01140-CR& 05-14-01141-CRh^!iSf>^^ fw

   PETITIONER'S , GABRIEL EDUARDO RAMIREZ'S MOTION TO EXTEND TIME
               FOR FILING PETITION FOR DISCRETIONARY REVIEW                             FILED IN
TO THE HONORABLE JUDGES OF SAID COURT:                                      C°URT OF CRIMINAL APPEALS
                                                                                    ii ii   i<»   in^™

              COMES NOW, Petitioner, Gabriel Eduardo Ramirez, pro se and

respectfully requests that the time for filing of Petitioner, Gabriel Eduardo Rannfil^zjk:oste> Clerk
Petition for Discretionary Review in the above -styled and numbered cause be

extended. In support of this motion the Petitioner would show the Court the following:

                                              I.


              In Cause No. F13-56566-V Appellant was convicted of aggravated assault

punishment was assessed at confinement for twenty years in the Texas Department of

CriminaUustice, Institutional Division; in Cause No. F13-59694-V Appellant was

convicted of stalking and punishment was assessed at 10 years. The Court of Appeals

affirmed the appeal on June 23, 2015.

                                             II.


              The present deadline for filing of Petitioner /Appellant's Petition for

Discretionary Review is July 23, 2015. Petitioner respectfully requests an extension of

time untiF^pMllP-fl .20115.
               No previous extension of time has been granted.

                                             IV.


               Petitioner would show the Court that a reasonable explanation exists for

the requested extension. The facts on which petitioner relies to reasonably explain the

need for this extension are as follows:

               Petitioner has not had sufficient time after receipt of the opinion of the

Court of Criminal Appeals to prepare his petition for discretionary review, pro se, for

filing with this Court.

               WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

requests that the time for filing of the Petition for Discretionary Review be extended to

the aforementioned date.




                                                          Gabriel Eduardo Ramirez,
                                                          Petitioner                        trt

                                                          Street


                                                          City,        State,           Zip



                                    Certificate of Service

       I hereby certify that a true copy of the foregoing motion has been served on the
Assistant District Attorney for Dallas County- Appellate Section, Frank Crowley Courts
Building, Lock Box 19, Dallas, Texas 75207-4399 by depositing same in the United
States Mail, Postage Prepaid, on this the          day of           , 201 .



                                                   Petitioner, Gabriel Eduardo Ramirez